Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 01/03/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-14, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2017/0319283 (Suresh et al.)
Regarding claims 1, 4 Suresh et al. discloses as shown in Figure 1 a control device (control system 118, see paragraph [0023]) that controls an operation of a master-slave system, comprising: a control unit (processor, see paragraphs [0023], [0024]) configured to apply, to a control system (master controller 204, see paragraph [0037]) of the master-slave system, a restraint force (force restricting movement in a plane or on a surface, see paragraph [0035], [0046]) corresponding to an operation in a desired translational or rotational direction by the master, wherein the control unit simultaneously applies, to the control system, restraint forces in a plurality of translational or rotational directions.  See paragraphs [0035], [0037].
Regarding claims 6-8 Suresh et al. discloses wherein the control unit further applies, to the control system, a movable range limiting force that limits a position and a posture of the master or the slave so as not to move beyond a predetermined movable range, wherein the control unit switches (first mode, second mode, see paragraph [0035]), according to the operation of the user on the input unit, a combination of at least one or two or more of a type of the restraint force, an axial direction to which the restraint force is applied, a degree of freedom to which the restraint force is applied, or a coordinate system to which the restraint force is applied. See paragraph [0035].
Regarding claim 9, Suresh et al. disclose wherein the control unit further controls a display output (display 120, see paragraph [0022]) of a situation selected according to the operation of the user on the input unit.  See paragraph [0022]
Regarding claim 10, Suresh et al. discloses wherein the control system controls the master-slave system by a bilateral control method (included force and torque feedback). See paragraph [0024]
Regarding claim 11, Suresh et al. discloses wherein the control system controls the master-slave system by a unilateral control method (force and torque feedback disclosed as may be included, and thus contemplates not including them). See paragraph [0024].
Regarding claim 12, Suresh et al. discloses as shown in Figure 1 a control method for controlling an operation of a master-slave system, comprising: a control step of applying, to a control system (master controller 204, see paragraph [0037]) of the master-slave system, a restraint force (force restricting movement in a plane or on a surface, see paragraph [0035]) corresponding to an operation in a desired translational or rotational direction by the master. 

Regarding claim 13, Suresh et al. discloses as shown in Figure 1 a master-slave system comprising: a master (master assembly 110, see paragraph [0018]) ; a slave (surgical instrument 104 also referred to as slave, see paragraph [0024]); and a control unit (control system 118, see paragraph [0026]) configured to control an operation of the slave by the master, wherein the control unit is capable of applying a restraint force (force restricting movement in a plane or on a surface, see paragraphs [0035], [0046]) corresponding to an operation in a desired translational or rotational direction by the master. 
Regarding claim 14, Surresh discloses  wherein the master includes a support arm unit (master controllers 204, see paragraph [0029]) having a parallel link structure and a grip portion disposed on a side of a distal end of the support arm unit. See Figures 2A, 2B.
Regarding claims 16, 17 Surresh discloses  wherein the slave includes a multi-link arm, wherein the slave includes a medical unit at a front end of the multi-link arm. See paragraph [0026]

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2013/0024024 (Namiki et al.)
Regarding claims 1, 4, 5 Namiki et al. discloses as shown in Figure 1 a control device (controller 11, see paragraph [0028]) that controls an operation of a master-slave system, comprising: a control unit (microcontroller 11a, see paragraphs [0042], [0043], [0049]) configured to apply, to a control system (links of master arm 8, see paragraph [0042]) of the master-slave system, a restraint force corresponding to an operation in a desired translational or rotational direction by the master, wherein the control unit simultaneously applies, to the control system, restraint forces in a plurality of translational or rotational directions, wherein the control unit applies the restraint force that restrains all degrees of freedom of the master to the control system when the master is out of an operation by a user, wherein the control unit converts the restraint force into an acceleration dimension (matches any acceleration due to gravity) and applies the converted force to the control system. See paragraph [0043].


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2003/0195664 (Nowlin et al.)
Regarding claims 1, Nowlin et al. discloses as shown in Figures 1, 12, a control device (workstation 10, see paragraph [0046]) that controls an operation of a master-slave system, comprising: a control unit (processor, see paragraphs [0046]) configured to apply, to a control system (master input 20, see paragraph [0049]) of the master-slave system, a restraint force (force feedback, see paragraph [0057]) corresponding to an operation in a desired translational or rotational direction by the master; see paragraph [0049];  wherein the control unit simultaneously applies, to the control system, restraint forces in a plurality of translational or rotational directions, wherein the control unit applies the restraint force that restrains all degrees of freedom of the master to the control system when the master is out of an operation by a user.  See paragraph [0057].
Regarding claim 2, Nowlin et al. discloses wherein the control unit applies, to the control system, the restraint force according to a difference between a current position or posture of the master and a reference value of a position or posture to be restrained. See paragraph [0059].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2017/0319283 (Suresh et al.) in view of U.S. Patent Publication Number 2003/0097060 (Yanof et al.)
Regarding claim 15, Suresh et al. fails to disclose the slave includes a detection unit that detects an external force, and the master includes a force presentation unit that presents a force based on a detection result by the detection unit. 
Yanof et al., from the same field of endeavor teaches a similar slave with a detection unit (force detecting means, see paragraph [0014]) the master includes a force presentation unit that presents a force based on a detection result by the detection unit, for the purpose of providing tactile feed back.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the master slave system disclosed by Suresh to include the detection unit that detects an external force, and the master includes a force presentation unit that presents a force based on a detection result by the detection unit in order to provide tactile feedback. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771